DETAILED ACTION
Introduction
This Non-Final Office Action is in response to the application with serial number 17/451,997, filed on October 22, 2021.

Claims 1-21 are pending.

Information Disclosure Statement
The information disclosure statement filed on February 4, 2022, has been considered.
The information disclosure statement filed on January 20, 2022, has been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The Manual of Patent Examining Procedure (MPEP) provides detailed rules for determining subject matter eligibility for claims in §2106.  Those rules provide a basis for the analysis and finding of ineligibility that follows.
Claims 1-21 are rejected under 35 U.S.C. 101.  The claimed invention is directed to non-statutory subject matter because the claimed invention recites a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Although claims(s) 1-21 are all directed to one of the four statutory categories of invention, the claims are directed to generating menu data content (as evidenced by exemplary claim 1; “applying the constraint data to the menu content data to generate altered menu data content”), an abstract idea.  Certain methods of organizing human activity are in are ineligible abstract ideas, including managing personal behavior or relationships or interactions between people.  See MPEP §2106.04(a).  The limitations of exemplary claim 1 include: “detecting a user device in proximity to merchant beacon device based on location data;” “accessing menu content data;” “accessing constraint data;” “applying the constraint data to the menu content data to generate altered menu data content;” and “causing display of the formatted altered menu content data.”  The steps are all steps for managing personal behavior related to the abstract idea of generating menu data content that, when considered alone and in combination, are part of the abstract idea of generating menu data content.  The dependent claims further recite steps for managing personal behavior that are part of the abstract idea of generating menu data content.  These claim elements, when considered alone and in combination, are considered to be abstract ideas because they are directed to a method of organizing human activity which includes determining a list of goods to offer to a customer. 
Under step 2A of the subject matter eligibility analysis, a claim that is directed to a judicial exception must be evaluated to determine whether the claim provides a practical application of the judicial exception.  Additional elements of the independent claims amount to generic computer hardware that does not provide a practical application (a user device and merchant beacon in independent claim 1; a computer readable medium, user device, and merchant beacon in independent claim 8; and an apparatus with a processor, memory, user device, and merchant beacon in independent claim 15.  Examiner Note: a beacon could be a transitory signal).  See MPEP §2106.04(d)[I].  The claims do recite transmission and formatting of data based on device type (see exemplary claim 1: “determining a type of a device at which the altered menu content data is to be provided; formatting the altered menu content data in accordance with the typic of the device;” and “transmitting the formatted altered menu content data for display”), but those steps amount to necessary data gathering.  Moreover, those steps are tangentially related to the invention, and they are well known and routine.  Therefore, the steps for transmission and formatting of data amount to insignificant extrasolution activity.  See MPEP §2106.05(g).  The claims do not recite an improvement to another technology or technical field, nor do they recite an improvement to the functioning of the computer itself.  See MPEP §2106.05(a).  The claims require no more than a generic computer (see exemplary claim 1: “determining a type of a device at which the altered menu content data is to be provided; formatting the altered menu content data in accordance with the typic of the device;” and “transmitting the formatted altered menu content data for display”) to implement the abstract idea, which does not amount to significantly more than an abstract idea.  See MPEP §2106.05(f).  Because the claims only recite use of a generic computer, they do not apply the judicial exception with a particular machine.  See MPEP §2106.05(b).  For these reasons, the claims do not provide a practical application of the abstract idea, nor do they amount to significantly more than an abstract idea under step 2B of the subject matter eligibility analysis.  Using a generic computer to implement an abstract idea does not provide an inventive concept.  Therefore, the claims recite ineligible subject matter under 35 USC §101. 
Furthermore: an element found to amount to insignificant extrasolution activity in step 2A of the analysis must be evaluated in step 2B to determine whether the element amounts to more than what is well-understood, routine, and conventional.  The steps of transmitting menu content data and formatting menu content data were found to amount to insignificant extrasolution activity in step 2A.  Those steps are well-understood, routine, and conventional; as evidenced by US 20140149240 A1 to Ansel et al.; ¶[0033].  That passage teaches conversion of a website displayed in a PC format to a requesting mobile phone.  Therefore, the recitation of formatting and transmission of the data does not amount to significantly more than an abstract idea.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Exemplary independent claim 1 recites the limitation "the altered menu content data" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner recommends amending the limitation to recite “the altered menu data content.”  The preceding limitation could also be amended to recite “generate altered menu content data.”
The dependent claims inherit the deficiency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-3, 6-10, 13-17, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130191213 A1 to Beck et al. (hereinafter ‘BECK’) in view of US 20140149240 A1 to Ansel et al. (hereinafter ‘ANSEL’).

Claim 1
BECK discloses a method comprising: detecting a user device in proximity to merchant beacon device based on location data received from location services circuitry of the user device (see ¶[0347] and Fig. 20; a user device with a GPS to determine shopping proximity.  Proximity may comprise RF signals from radio devices); 
accessing menu content data, the menu content data comprised of a list of goods or services offered for purchase via a merchant point-of-sale (POS) device or via a merchant application (see ¶[0347]-[0351]; merchant offer targeting information may comprise information such as the list of products on sale.  See also ¶[0052]-[0057] and [0194] & Fig. 1; advertisements may be targeted at a POS terminal.  A transaction terminal provides transaction data); 
accessing constraint data associated with the user device indicative of content constraints (see ¶[0007], [0052] and [0350]-[0351]; customer preference information is used to make targeted offers); and
applying the constraint data to the menu content data to generate altered menu data content (see again ¶[0007], [0052] and [0350]-[0351]; customer preference information is used to make targeted offers.  Targeting information may include parameters for bundling different products in an offer).
BECK does not specifically disclose, but ANSEL discloses, determining a type of a device at which the altered menu content data is to be provided (see ¶[0033]; upon receiving a request for the website from a mobile phone, convert the website designed to be displayed on a PC into a format that can be displayed on the mobile phone); 
formatting the altered menu content data in accordance with the typic of the device (see again ¶[0033]; upon receiving a request for the website from a mobile phone, convert the website designed to be displayed on a PC into a format that can be displayed on the mobile phone); 
transmitting the formatted altered menu content data for display (see again ¶[0033]; display the website onto a requesting device); and 
causing display of the formatted altered menu content data (see again ¶[0033]; display the website onto a requesting device).
BECK discloses formulating offers via mobile devices and transaction data that displays a search page with advertisements (see ¶[0114]).  ANSEL discloses collecting point of sale data using a website that displays web pages (see abstract and ¶[0003]) that are formatted based on device type (see ¶[0033]).  It would have been obvious to use the formatting of data for a requesting device as taught by ANSEL in the system executing the method of BECK with the motivation to display advertisements on a web page.  

Claim 2
The combination of BECK and ANSEL discloses the method as set forth in Claim 1.
BECK further additionally discloses further comprising: receiving a consumer identifier associated with a consumer account, and the consumer account comprising the constraint data (see ¶[0005] and [0094]-[0096]; an advertisement is delivered in response to receiving an identifier, such as a cookie.  Identifiers are correlated to a user and account information.  The user tracker determines characteristics of the user).

Claim 3
The combination of BECK and ANSEL discloses the method as set forth in Claim 1.
BECK further additionally discloses further comprising: querying an application executing on the consumer device to examine a cookie or other unique identifier of the user device (see ¶[0005] and [0094]-[0096]; an advertisement is delivered in response to receiving an identifier, such as a cookie.  Identifiers are correlated to a user and account information.  The user tracker determines characteristics of the user).

Claim 6
The combination of BECK and ANSEL discloses the method as set forth in Claim 1.
BECK further discloses wherein the type of device at which the altered menu content data is to be provided is the user device via the merchant application (see ¶[0333]; the client device may be executing an application module).

Claim 7
The combination of BECK and ANSEL discloses the method as set forth in Claim 1.
BECK further discloses wherein the type of device at which the altered menu content data is to be provided is merchant POS device (see ¶[0099]; present effective marketing information via the preferred communication channel (e.g., POS)).

Claim 8
BECK discloses a computer program product comprising at least one non-transitory computer- readable storage medium having computer-executable program code instructions stored therein (see ¶[0551]; a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium), the computer-executable program code instructions comprising program code instructions for: 
detecting a user device in proximity to merchant beacon device based on location data received from location services circuitry of the user device (see ¶[0347] and Fig. 20; a user device with a GPS to determine shopping proximity.  Proximity may comprise RF signals from radio devices); 
accessing menu content data, the menu content data comprised of a list of goods or services offered for purchase via a merchant point-of-sale (POS) device or via a merchant application (see ¶[0347]-[0351]; merchant offer targeting information may comprise information such as the list of products on sale.  See also ¶[0052]-[0057] and [0194] & Fig. 1; advertisements may be targeted at a POS terminal.  A transaction terminal provides transaction data); 
accessing constraint data associated with the user device indicative of content constraints (see ¶[0007], [0052] and [0350]-[0351]; customer preference information is used to make targeted offers); 
applying the constraint data to the menu content data to generate altered menu data content (see again ¶[0007], [0052] and [0350]-[0351]; customer preference information is used to make targeted offers.  Targeting information may include parameters for bundling different products in an offer).
BECK does not specifically disclose, but ANSEL discloses, determining a type of a device at which the altered menu content data is to be provided (see ¶[0033]; upon receiving a request for the website from a mobile phone, convert the website designed to be displayed on a PC into a format that can be displayed on the mobile phone); 
formatting the altered menu content data in accordance with the typic of the device (see again ¶[0033]; upon receiving a request for the website from a mobile phone, convert the website designed to be displayed on a PC into a format that can be displayed on the mobile phone); 
transmitting the formatted altered menu content data for display (see again ¶[0033]; display the website onto a requesting device); and 
causing display of the formatted altered menu content data (see again ¶[0033]; display the website onto a requesting device).
BECK discloses formulating offers via mobile devices and transaction data that displays a search page with advertisements (see ¶[0114]).  ANSEL discloses collecting point of sale data using a website that displays web pages (see abstract and ¶[0003]) that are formatted based on device type (see ¶[0033]).  It would have been obvious to use the formatting of data for a requesting device as taught by ANSEL in the system executing the method of BECK with the motivation to display advertisements on a web page.  

Claim 9
The combination of BECK and ANSEL discloses the computer program product according to claim 8.
BECK further additionally discloses wherein the computer- executable program code instructions further comprise program code instructions for: receiving a consumer identifier associated with a consumer account, and the consumer account comprising the constraint data (see ¶[0005] and [0094]-[0096]; an advertisement is delivered in response to receiving an identifier, such as a cookie.  Identifiers are correlated to a user and account information.  The user tracker determines characteristics of the user).

Claim 10
The combination of BECK and ANSEL discloses the computer program product according to claim 8.
BECK further additionally discloses wherein the computer- executable program code instructions further comprise program code instructions for: querying an application executing on the consumer device to examine a cookie or other unique identifier of the user device (see ¶[0005] and [0094]-[0096]; an advertisement is delivered in response to receiving an identifier, such as a cookie.  Identifiers are correlated to a user and account information.  The user tracker determines characteristics of the user).

Claim 13
The combination of BECK and ANSEL discloses the computer program product according to claim 8.
BECK further discloses wherein the type of device at which the altered menu content data is to be provided is the user device via the merchant application (see ¶[0333]; the client device may be executing an application module).

Claim 14
The combination of BECK and ANSEL discloses the computer program product according to claim 8.
BECK further discloses wherein the type of device at which the altered menu content data is to be provided is merchant POS device (see ¶[0099]; present effective marketing information via the preferred communication channel (e.g., POS)).

Claim 15
BECK discloses an apparatus comprising at least one processor and at least one memory including computer program code (see ¶[0551]; a powerful computer, or cluster of computers functioning as a unit, controlled by instructions stored on a computer readable medium), the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least: 
detect a user device in proximity to merchant beacon device based on location data received from location services circuitry of the user device (see ¶[0347] and Fig. 20; a user device with a GPS to determine shopping proximity.  Proximity may comprise RF signals from radio devices); 
access menu content data, the menu content data comprised of a list of goods or services offered for purchase via a merchant point-of-sale (POS) device or via a merchant application (see ¶[0347]-[0351]; merchant offer targeting information may comprise information such as the list of products on sale.  See also ¶[0052]-[0057] and [0194] & Fig. 1; advertisements may be targeted at a POS terminal.  A transaction terminal provides transaction data); 
access constraint data associated with the user device indicative of content constraints (see ¶[0007], [0052] and [0350]-[0351]; customer preference information is used to make targeted offers); 
apply the constraint data to the menu content data to generate altered menu data content (see again ¶[0007], [0052] and [0350]-[0351]; customer preference information is used to make targeted offers.  Targeting information may include parameters for bundling different products in an offer).
BECK does not specifically disclose, but ANSEL discloses, determine a type of a device at which the altered menu content data is to be provided (see ¶[0033]; upon receiving a request for the website from a mobile phone, convert the website designed to be displayed on a PC into a format that can be displayed on the mobile phone); 
format the altered menu content data in accordance with the typic of the device (see again ¶[0033]; upon receiving a request for the website from a mobile phone, convert the website designed to be displayed on a PC into a format that can be displayed on the mobile phone); 
transmit the formatted altered menu content data for display (see again ¶[0033]; display the website onto a requesting device); and 
cause display of the formatted altered menu content data (see again ¶[0033]; display the website onto a requesting device).
BECK discloses formulating offers via mobile devices and transaction data that displays a search page with advertisements (see ¶[0114]).  ANSEL discloses collecting point of sale data using a website that displays web pages (see abstract and ¶[0003]) that are formatted based on device type (see ¶[0033]).  It would have been obvious to use the formatting of data for a requesting device as taught by ANSEL in the system executing the method of BECK with the motivation to display advertisements on a web page.  

Claim 16
The combination of BECK and ANSEL discloses the apparatus according to claim 15.
BECK further additionally discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: receive a consumer identifier associated with a consumer account, and the consumer account comprising the constraint data (see ¶[0005] and [0094]-[0096]; an advertisement is delivered in response to receiving an identifier, such as a cookie.  Identifiers are correlated to a user and account information.  The user tracker determines characteristics of the user).

Claim 17
The combination of BECK and ANSEL discloses the apparatus according to claim 15.
BECK further additionally discloses wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: query an application executing on the consumer device to examine a cookie or other unique identifier of the user device (see ¶[0005] and [0094]-[0096]; an advertisement is delivered in response to receiving an identifier, such as a cookie.  Identifiers are correlated to a user and account information.  The user tracker determines characteristics of the user).

Claim 20
The combination of BECK and ANSEL discloses the apparatus according to claim 15.
BECK further discloses wherein the type of device at which the altered menu content data is to be provided is the user device via the merchant application (see ¶[0333]; the client device may be executing an application module).

Claim 21
The combination of BECK and ANSEL discloses the apparatus according to claim 15.
BECK further discloses wherein the type of device at which the altered menu content data is to be provided is merchant POS device (see ¶[0099]; present effective marketing information via the preferred communication channel (e.g., POS)).

Claim(s) 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130191213 A1 to BECK et al. in view of US 20140149240 A1 to ANSEL et al. as applied to claim 1 above, and further in view of US 20130231947 A1 to Shusterman (hereinafter ‘SHUSTERMAN’).

Claim 4
The combination of BECK and ANSEL discloses the method as set forth in Claim 1.
BECK further discloses wherein the user device is a mobile phone (see ¶[0046]; mobile phones).
BECK does not specifically disclose, but SHUSTERMAN discloses, and wherein the constraint data preferences include technological constraints, including memory and display data (see ¶[0026]; data buffering allows for continuous streaming.  The size of the data buffer can be adjusted according to the user’s preferences.  The data buffering on a mobile device is constrained by its limited memory.  Real-time buffering allows for continuous display.  Scale-2 processing is an efficient means of data compression).
BECK discloses a system and method to formulate offers via mobile devices operating on a network (see abstract).  SHUSTERMAN discloses a mobile system with network-distributed data processing that employs buffering and compression based on user preferences to avoid time delays.  It would have been obvious for one of ordinary skill in the art to provide user preferences for buffering as taught by SHUSTERMAN in the system executing the method of BECK with the motivation to avoid time delays for processing and display at a mobile device.

Claim 11
The combination of BECK and ANSEL discloses the computer program product according to claim 8.
BECK further discloses wherein the user device is a mobile phone (see ¶[0046]; mobile phones).
BECK does not specifically disclose, but SHUSTERMAN discloses, and wherein the constraint data preferences include technological constraints, including memory and display data (see ¶[0026]; data buffering allows for continuous streaming.  The size of the data buffer can be adjusted according to the user’s preferences.  The data buffering on a mobile device is constrained by its limited memory.  Real-time buffering allows for continuous display.  Scale-2 processing is an efficient means of data compression).
BECK discloses a system and method to formulate offers via mobile devices operating on a network (see abstract).  SHUSTERMAN discloses a mobile system with network-distributed data processing that employs buffering and compression based on user preferences to avoid time delays.  It would have been obvious for one of ordinary skill in the art to provide user preferences for buffering as taught by SHUSTERMAN in the system executing the method of BECK with the motivation to avoid time delays for processing and display at a mobile device.

Claim 18
The combination of BECK and ANSEL discloses the apparatus according to claim 15.
BECK further discloses wherein the user device is a mobile phone (see ¶[0046]; mobile phones).
BECK does not specifically disclose, but SHUSTERMAN discloses, and wherein the constraint data preferences include technological constraints, including memory and display data (see ¶[0026]; data buffering allows for continuous streaming.  The size of the data buffer can be adjusted according to the user’s preferences.  The data buffering on a mobile device is constrained by its limited memory.  Real-time buffering allows for continuous display.  Scale-2 processing is an efficient means of data compression).
BECK discloses a system and method to formulate offers via mobile devices operating on a network (see abstract).  SHUSTERMAN discloses a mobile system with network-distributed data processing that employs buffering and compression based on user preferences to avoid time delays.  It would have been obvious for one of ordinary skill in the art to provide user preferences for buffering as taught by SHUSTERMAN in the system executing the method of BECK with the motivation to avoid time delays for processing and display at a mobile device.

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130191213 A1 to BECK et al. in view of US 20140149240 A1 to ANSEL et al. as applied to claim 1 above, and further in view of US 20040177004 A1 to Mueller et al. (hereinafter ‘MUELLER’).

Claim 5
The combination of BECK and ANSEL discloses the method as set forth in Claim 1.
The combination of BECK and ANSEL does not specifically disclose, but MUELLER discloses, further comprising: applying configuration data of the type of device at which the altered menu content data is to be provided to further alter the menu content data (see ¶[0080]; a rule may specific how to provide an offer to a customer, e.g., specifying whether the offers should be provided via display or speaker).
BECK discloses a system to formulate offers for presentation at mobile devices (see abstract).  MUELLER discloses a digital advertisement board in communication with point-of-sale terminals for displaying restaurant menus (see abstract).  It would have been obvious to provide rules specifying how to provide offers to customers as taught by MUELLER in the system executing the method of BECK with the motivation to present offers to mobile devices.

Claim 12
The combination of BECK and ANSEL discloses the computer program product according to claim 8.
The combination of BECK and ANSEL does not specifically disclose, but MUELLER discloses, wherein the computer- executable program code instructions further comprise program code instructions for: applying configuration data of the type of device at which the altered menu content data is to be provided to further alter the menu content data (see ¶[0080]; a rule may specific how to provide an offer to a customer, e.g., specifying whether the offers should be provided via display or speaker).
BECK discloses a system to formulate offers for presentation at mobile devices (see abstract).  MUELLER discloses a digital advertisement board in communication with point-of-sale terminals for displaying restaurant menus (see abstract).  It would have been obvious to provide rules specifying how to provide offers to customers as taught by MUELLER in the system executing the method of BECK with the motivation to present offers to mobile devices.

Claim 19
The combination of BECK and ANSEL discloses the apparatus according to claim 15.
The combination of BECK and ANSEL does not specifically disclose, but MUELLER discloses, wherein the at least one memory and the computer program code are further configured to, with the processor, cause the apparatus to: apply configuration data of the type of device at which the altered menu content data is to be provided to further alter the menu content data (see ¶[0080]; a rule may specific how to provide an offer to a customer, e.g., specifying whether the offers should be provided via display or speaker).
BECK discloses a system to formulate offers for presentation at mobile devices (see abstract).  MUELLER discloses a digital advertisement board in communication with point-of-sale terminals for displaying restaurant menus (see abstract).  It would have been obvious to provide rules specifying how to provide offers to customers as taught by MUELLER in the system executing the method of BECK with the motivation to present offers to mobile devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/           Primary Examiner, Art Unit 3624